Citation Nr: 0831293	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-10 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits payable from a March 2005 regional office decision.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
July 2005, which determined that the veteran's attorney was 
not entitled to payment of attorney fees from past due 
benefits, stemming from its March 2005 decision review 
officer (DRO) decision that increased the evaluation of the 
veteran's generalized anxiety disorder from 50 to 100 percent 
disabling, effective August 5, 1999.  


FINDING OF FACT

1.  An attorney fee agreement was executed and received at VA 
in September 2003, more than one year after the adverse Board 
decision dated in April 2001.  

2.  The veteran appealed the April 2001 Board decision, and 
the Board decision was vacated and remanded by the Court, on 
the basis that the Board had failed to adjudicate a raised 
claim for service connection for generalized anxiety disorder 
(GAD).

3.  The claim for service connection for GAD was remanded by 
the Board in September 2003, and granted by the RO in March 
2004, with a 100 percent rating assigned in March 2005.




CONCLUSION OF LAW

The criteria for payment of attorney fees for services 
rendered from past-due benefits awarded to the veteran based 
upon a March 2005 DRO decision have not been met. 38 U.S.C.A. 
§ 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that VA's duties to notify and assist do 
not apply to cases where, as here, the applicant is not 
seeking benefits under Chapter 51 of Title 38 of the United 
States Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter, i.e., 
Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  Moreover, the Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  

The pertinent laws and regulations governing the award of 
attorney fees provide that if the following conditions are 
met, attorney fees may be available: (1) A final decision was 
promulgated by the Board with respect to the issue, or 
issues, involved; and (2) The attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated. 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c). 

In an April 2001 decision, the Board denied, inter alia, the 
veteran's application to reopen a claim of service connection 
for PTSD. The veteran appealed that the Board's April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a November 2002 order, granted the 
parties' joint motion for remand, and vacated the Board's 
decision.  In the joint motion, the parties agreed that the 
sole basis for the remand was that the Board failed to 
adjudicate a raised claim for service connection for 
generalized anxiety disorder (GAD).  Thus, the Board's 
failure to adjudicate a raised claim for service connection 
for GAD was conceded by VA, and no further dispute as to that 
matter remains.  

In September 2003, the Board remanded the case for 
development and consideration of the issue of service 
connection for GAD.  In the course of this development, in a 
March 2004 rating decision, the RO granted service connection 
for GAD, and assigned a 50 percent rating.  The veteran, 
represented by the attorney who is the appellant in the 
current appeal, initiated an appeal from that decision.  In a 
March 2005 decision review officer decision, a 100 percent 
rating for GAD was granted, effective in August 1999.  

The RO denied the claim on the basis that there had been no 
final Board decision on the issue, prior to the grant of the 
benefit.  As noted above, however, it has been conceded that 
the Board, in its April 2001 decision, failed to adjudicate a 
raised claim for service connection for GAD.  The Board's 
failure to adjudicate an issue that was reasonably raised 
constitutes a final Board decision regarding that issue for 
purposes of attorney fee awards.  In the Matter of the Fee 
Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  

However, the fee agreement was not executed until September 
2003, more than one year after the April 2001 Board decision.  
As noted above, to be entitled to attorney fees, the attorney 
must be retained not later than one year following the date 
on which the decision of the Board with respect to the issue 
involved was promulgated. 38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(c).  The Court has interpreted this as requiring that 
the qualifying fee agreement for representation before the 
Board be entered into within a year of the Board decision, as 
distinct from representation before the Court.  In re Mason, 
13 Vet. App. 79, 83-86 (1999).

The Board decision in this case is the April 2001 decision 
which failed to address the issue of service connection for 
GAD.  There was no subsequent Board decision on the merits 
which addressed the matter after that decision.  Therefore, 
inasmuch as the necessary fee agreement was not executed 
until September 2003, more than one year after the April 2001 
adverse Board decision, payment out of past-due benefits may 
not be authorized.  


ORDER

Payment of attorney fees from past-due benefits based on the 
March 2005 rating decision is denied.



	                        
____________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


